DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “X-axis” and the “Y-axis” (claims 3 and 5) must be shown or the features canceled from the claims.  No new matter should be entered. Furthermore, step “D111” in Fig. 2 contains a typographical error, “Sie” should be –Die--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-7 are objected to because of the following informalities:  A typographical error, “second IC chip proving” in line 15 of claim 1 should be second IC chip –probing--.  Appropriate correction is required.
Furthermore, “first IC” and “first IC chip”, “second IC”, second IC chip” are used inconsistently throughout the claims:  e.g., claim 1, line 7 and claim 1, lines 14-15. The Examiner suggests a consistent use of “first IC chip” and “second IC chip” throughout the claim set

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "transistor layer", “first metal layer”, “first VIA layer, “second metal layer”, “second VIA layer” third metal layer”, “third VIA layer”, “fourth metal layer” , “fourth VIA layer” , “fifth metal layer”, “plural first solder pads”, “plural dummy pads” “first solder pad layer” in lines 19-30.  There is unclear antecedent basis for these limitations in the claim.
Regarding claim 3, “the X-axis or Y-axis” in line 5 has insufficient antecedent basis.
Regarding claim 5, “the X-axis or Y-axis” in line 5 has insufficient antecedent basis.

Allowable Subject Matter
Claims 1-7 were rejected under 35 U.S.C. 112 (b) for multiple antecedent basis and other issues, but would be allowable if said issues are corrected. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or makes obvious all the steps of claim 1, particularly,
(C10) fifth metal layer production;
(C11) production of plural first solder pads and plural dummy pads of first solder pad layer;
wherein steps C08-C11 are performed by modifying at least one said metal layer, at least one said VIA layers and the plural said dummy pads for the configuration of said second pads of said second IC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817